Case 2:20-cv-01886-WJM-MF Document 24-1 Filed 08/04/20 Page 1 of 1 PageID: 261




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


IN RE MOTION TO COMPEL                       Case No. 2:20-cv-01886-WJM-MF
COMPLIANCE WITH RULE 45
SUBPOENA ISSUED TO ETHICARE                     CERTIFICATE OF SERVICE
ADVISORS, INC.
                                                 ELECTRONICALLY FILED


      The undersigned certifies that he   caused a copy of the STATEMENT OF
SUPPLEMENTAL AUTHORITY to be              electronically filed and copies distributed
upon the following:
 Via E-Mail                                Via ECF Filing
 Jeffrey A. Carr and Jason J. Moreira      Honorable William J. Martini, U.S.D.J.
 PEPPER HAMILTON LLP                       Martin Luther King Building & U.S.
 301 Carnegie Center, Suite 400                  Courthouse
 Princeton, NJ 08543                       50 Walnut Street, Room MLK 4B
                                           Newark, NJ 07101
  Jennifer S. Lewin
  KING & SPALDING LLP
  1180 Peachtree Street N.E.
  Atlanta, GA 30309-3521
  Attorneys for Plaintiff

Dated: August 4, 2020               Respectfully submitted,


                                    ______________________________
                                    Matthew J. Junk (I.D. # 013142000)
                                    Deasey, Mahoney & Valentini, Ltd.
                                    1601 Market Street, Suite 3400
                                    Philadelphia, PA 19103
                                    Telephone: (215) 587-9400
                                    Email: MJunk@dmvlawfirm.com

                                    Attorneys for EthiCare Advisors, Inc.
